Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
2. 	Applicants' arguments and amendments filed 2/17/2021 have been considered. When entered the amendment of claims 1,7,13, and 21 would overcome the art rejections of record. When entered the amendment of claims 7 and 21 would overcome the 112 second and fourth paragraph rejection. However, the newly added claim limitations to the amended claims 1 and 13 further recite “an encapsulate composition to be used as an ingredient of a comestible composition” needs further search and review for further consideration. Therefore, the claims have not been entered.

Response to arguments
3.	 Applicants arguments filed 2/17/2021 related to primary prior art by Boghani et al. has been considered. It is to be noted that  Boghani et al. has many embodiments and applicants did not argue other paragraphs as disclosed by Boghani et al. and mentioned in the last office action (e.g. at least [0265] e.g. “Method of encapsulation of ingredients etc.). As the proposed amendments raise new issues, therefore, further review, search and consideration is required and, therefore, the amendments have not been entered at this time.

Conclusion
4. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                               
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792